DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10813508. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, specifically wall mounted accessory having a base, a receiver, a towel bar, a shaft, a piston and a cap.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.  US 11246458. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, specifically wall mounted accessory having a base, a receiver, a towel bar, a shaft, a piston, a cap and a ring.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.: 2,473,771 (“SLATER”) in view of US Pub No.: 20120153107 (“Edwards”)
	Regarding Claim 21, SLATER  discloses a wall-mounted accessory comprising:
a base (4, 5, 6) including 
a pedestal (4, 5) secured to wall)configured to fixedly attach to a surface of a wall; an opposite receiver (6) configured to be positioned at a distance from the wall, the pedestal (4, 5) and the receiver defining a longitudinal axis, the longitudinal axis orthogonal to the wall when the base is attached thereto, wherein the receiver (6) is shaped and size to support a towel bar (8); and
an internal cavity defined within the base (along 4, 6) and extending along the longitudinal axis between the pedestal and the receiver; and
a shaft (11) slidably coupled to the receiver (6) of the base and extending along the longitudinal axis, the shaft (11) discrete from the towel bar  (8) and including a first end and an opposite second end, wherein the shaft (11) is configured to move between at least an extended position whereby the first end is extended relative to the receiver and a retracted position whereby the first end is positioned adjacent the receiver, and wherein the second end is disposed within the internal cavity of the base (along 4, 6) when the shaft (11) is in both the extended position and the retracted position.
Regarding Claim 22, SLATER discloses wherein the second end of the shaft (11) includes a piston (13) captured within the internal cavity, the piston (13) preventing the shaft (11) from being removed from the receiver of the base
Regarding Claim 23, SLATER discloses wherein the receiver (6) defines a positive stop (end of 13) for the piston so as to define a maximum extension distance of the first end of the shaft relative to the receiver.
Regarding Claim 24, SLATER discloses wherein the piston is threadably engaged with the shaft (via 12 and 13, as seem in Fig. 5).
Regarding Claim 25, SLATER discloses wherein the piston (13) is frictionally engaged within the internal cavity.
Regarding Claim 26, In another embodiment Slater demonstrates the use of springs as a retaining mechanism, it would have been obvious to use a spring in the same manner for retain spring so the shaft can be held at desired positions (Fig. 7, col 3: lines 35-44). As modified wherein the shaft (20) is spring-loaded (23) into the one of first base (21) and second base (21).
Regarding Claim 27, SLATER discloses wherein the receiver includes a bushing slidingly supporting the shaft. It would be obvious to one of ordinary skill at the effective time of filing to utilize a bushing to t securely fasten the shaft with the receiver.
Regarding Claim 28, SLATER discloses, further comprising a retainer configured to secure to the surface of the wall, the retainer received within the internal cavity of the base at the pedestal to fixedly attach the pedestal to the surface of the wall.
Regarding Claim 29, SLATER discloses, further wherein the first end of the shaft includes a cap (12).
Regarding Claim 30, SLATER discloses, further comprising the towel bar, wherein the towel bar (8) is a straight bar.
Regarding Claim 31, SLATER discloses further comprising the towel bar, wherein the towel bar is a curved bar (see Edwards)
Regarding Claim 32, SLATER discloses a wall-mounted accessory comprising:
a towel bar (8); a first support including: a first base (4, 5)  having a first pedestal configured to be secured to a wall, an opposite first receiver configured to be positioned at a distance from the wall and support at least a portion of the towel bar (8_, and a first internal cavity (along 4, 6) defined within the first base extending between the first pedestal and the first receiver; and
a first shaft (11) slidably coupled to the first receiver (opening) and discrete from the towel bar (8); and a second support including:
a second base (4, 5) having a second pedestal configured to be secured to the wall, an opposite second receiver (opening in 6)configured to be positioned at the distance from the wall and support at least a portion of the towel bar (8), and a second internal cavity defined within the second base extending between the second pedestal and the second receiver;
a second shaft (11) slidably coupled to the second receiver and discrete from the towel bar; wherein each of the first shaft and the second shaft are configured to independently move
between at least an extended position and a retracted position, wherein an end of each of the first shaft and the second shaft are disposed within the respective internal cavity when in both the extended position and the retracted position, and wherein each of the first shaft (11) and the second shaft (11) are discrete relative to the towel bar.
Regarding Claim 33, SLATER discloses, wherein distal ends of the towel bar (8) are held within the respective receivers by a frictional fit.
Regarding Claim 34, SLATER discloses wherein distal ends of the towel bar are held within the respective receivers by a screw (as seen in Fig. 7).
Regarding Claim 35, SLATER discloses wherein each end of the first shaft  (11)and the second shaft  (11 )captured within the respective internal cavity includes a piston (13)
Regarding Claim 36, In another embodiment Slater demonstrates the use of springs as a retaining mechanism, it would have been obvious to use a spring in the same manner for retain spring so the shaft can be held at desired positions (Fig. 7, col 3: lines 35-44). As modified wherein the shaft (20) is spring-loaded (23) into the one of first base (21) and second base (21).
Regarding Claim 37, SLATER discloses wherein each of the first shaft (11)  and the second shaft  (11 are biased towards the extended position.
Regarding Claim 38, SLATER discloses wherein each of the first shaft and the second shaft are retained in the extended position by a detent (As seen in Figs .6-7; see too Edwards 110).
Regarding Claim 39, SLATER discloses wherein, wherein each of the first shaft  (11) and the second shaft (11 include a robe hook.( see 20,  Edwards)
Regarding Claim 40, SLATER discloses, wherein each of the first shaft (11) and the second shaft (11) are manually moveable between the extended position and the retracted position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.The examiner can normally be reached on M-F 11:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KIMBERLEY S WRIGHT/ Primary Examiner, Art Unit 3637